Citation Nr: 1613687
Decision Date: 04/04/16	Archive Date: 05/26/16

Citation Nr: 1613687	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (rated previously as headaches, to include a symptomatic pineal cyst), prior to October 23, 2008.

2.  Entitlement to a disability rating in excess of 40 percent for residuals of a traumatic brain injury (rated previously as headaches, to include a symptomatic pineal cyst), from October 23, 2008 to the present day.

3.  Entitlement to an initial disability rating in excess of 50 percent for bilateral homonymous hemianopia, to include blurry vision.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000, and from May 2006 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  On December 16, 2015, the Board issued a decision addressing issues of entitlement to an initial disability rating greater than 10 percent prior to October 23, 2008, and greater than 40 percent from October 23, 2008 to the present day; and entitlement to an initial disability rating greater than 50 percent for bilateral homonymous hemianopia, to include blurry vision.
 
2.  Prior to the Board's December 16, 2015 decision, the Veteran requested a hearing before a Veterans Law Judge.  The RO scheduled his hearing for August 2013, but notice was not sent to the Veteran to his proper address.  The Veteran has not withdrawn his hearing request.   

 
CONCLUSION OF LAW

The December 16, 2015 Board decision is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

The Veteran requested a hearing before a Veterans Law Judge on his August 2010 substantive appeal (VA Form 9).  The RO sent the Veteran notice of a hearing to be held in June 2012 at the RO in Milwaukee, Wisconsin; however, the Veteran promptly informed VA at the time that he had moved to Arlington, VA.  His hearing was rescheduled for March 2013 at the RO in Roanoke, VA.  Significantly, the U.S. Postal Service returned to VA its February 7, 2013 notice letter informing the Veteran of his March 2013 hearing date.  The Veteran did not report to the March 2013 hearing, and no subsequent hearing has been scheduled.

The Board issued a decision on December 16, 2015 addressing the perfected issues on appeal-namely, entitlement to an initial disability rating greater than 10 percent prior to October 23, 2008, and greater than 40 percent from October 23, 2008 to the present day; and entitlement to an initial disability rating greater than 50 percent for bilateral homonymous hemianopia, to include blurry vision.  In correspondence received shortly after this decision, the Veteran expressed dissatisfaction with the fact that he was not scheduled for his Board hearing.  He asserted that he never received notice of the fact that he was scheduled for a hearing in Roanoke, VA in March 2013, and that he was surprised to receive the Board's December 2015 decision because he was waiting for his hearing to be scheduled. 

It is clear from the evidence that the Veteran has moved back and forth between Wisconsin and the Washington, D.C. area in recent years.  The fact that the RO's February 7, 2013 notice letter, which was intended to inform the Veteran of his March 2013 hearing, was returned to VA as undeliverable, is sufficient to show that the Veteran did not receive this notice, and therefore could not have known to appear.  The Veteran clearly was intending to testify before the Board, and the Board's December 16, 2015 decision was issued without affording the Veteran this opportunity.  The Veteran subsequently contacted the Board explaining that it was intent to testify.  He did not withdraw his hearing request.  As such, the Board finds that the Veteran was denied due process of law under 38 C.F.R. § 20.904(a)(3), as there was prejudicial failure to afford the appellant a personal hearing.  The December 16, 2015 decision is therefore vacated in its entirety.


ORDER

The Board's December 16, 2015 decision addressing claims for higher evaluations for residuals of a traumatic brain injury and homonymous hemianopia, to include blurry vision is vacated.


REMAND

As noted above, the Veteran has requested to appear before a Veterans Law Judge for a personal hearing.  Given the expressed intent of the Veteran, the Board concludes that this case must be returned to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).  The record reflects that while the Baltimore RO is presently the AOJ in this matter, the Veteran presently resides in Wisconsin.  On remand, appropriate efforts should be made to schedule the Veteran for the requested hearing at the Milwaukee, RO.  

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled for the Veteran in connection with his appeal.  Although original jurisdiction remains with the RO in Baltimore, it appears the Veteran currently resides in Wisconsin.  All steps should be taken to ensure the Veteran is scheduled for a hearing at the appropriate RO (presumably, Milwaukee).  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Citation Nr: 1552680	
Decision Date: 12/16/15    Archive Date: 12/23/15

DOCKET NO.  10-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (rated previously as headaches, to include a symptomatic pineal cyst), prior to October 23, 2008.

2.  Entitlement to a disability rating in excess of 40 percent for residuals of a traumatic brain injury (rated previously as headaches, to include a symptomatic pineal cyst), from October 23, 2008.

3.  Entitlement to an initial disability rating in excess of 50 percent for bilateral homonymous hemianopia, to include blurry vision.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 through September 2000, and from May 2006 through June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran has perfected a timely appeal of that decision.

During the pendency of the Veteran's appeal, the RO issued a July 2011 rating decision that granted a higher 40 percent disability rating for residuals of a traumatic brain injury, effective October 23, 2008.

In November 2014, the Board remanded this matter for further development, to include:  efforts to ensure that all rating decisions for the Veteran are associated with the record in order to determine whether service connection is in effect for the Veteran for loss of visual field bilaterally; obtaining records for treatment received by the Veteran since July 2011; affording the Veteran VA examinations of his TBI and eyes; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

The directed development was performed.  In an August 2015 rating decision, the RO determined that the evidence showed that service-connected homonymous hemianopia was affecting both of the Veteran's eyes, and accordingly, awarded a higher 50 percent initial disability rating for bilateral homonymous hemianopia, effective from June 7, 2008.

Despite the partial grants awarded by the RO in the July 2011 and August 2015 rating decisions, the Veteran has expressed ongoing dissatisfaction with the assigned disability ratings.  He is presumed to be seeking the highest possible benefits for his disabilities.  Hence, the Board maintains jurisdiction over the issues concerning the disability ratings assigned for those disabilities.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran initially requested a Board hearing in this matter.  A Travel Board hearing was scheduled to take place at the Milwaukee RO in June 2012; however, the Veteran notified the Board that he had moved to Arlington, Virginia and asked that a new hearing be scheduled at a location closer to his current residence.  Accordingly, a new hearing was scheduled to take place in March 2013 at the RO in Roanoke, Virginia.  Notice to that effect was provided to the Veteran at his new address in a February 2013 letter.  Still, the Veteran did not appear at the rescheduled hearing.  Neither he nor his representative has stated any cause for the Veteran's failure to appear and VA has not received a renewed request for a hearing.

The issues of the Veteran's entitlement to an initial disability rating in excess of 10 percent for residuals of a TBI, prior to October 23, 2008, and to a disability rating in excess of 40 percent for residuals of a TBI, from October 23, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For all periods relevant to this appeal, the Veteran's bilateral homonymous hemianopia has been manifested by loss of visual field to no less than 40 degrees superiorly, 80 degrees temporally, inferiorly to 70 degrees, 3 degrees nasally, and 23.12 degrees concentrically in the right eye; no less than 40 degrees superiorly, 53 degrees nasally, 60 degrees inferiorly, 3 degrees nasally, and 16.88 degrees concentrically in the left eye; and, with resulting complete loss of visual field in both eyes to the left of the vertical midline.

CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 50 percent for bilateral homonymous hemianopia are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.79, Diagnostic Code 6080 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the issue concerning the Veteran's entitlement to an initial disability rating in excess of 50 percent for bilateral homonymous hemianopia, a September 2009 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for a higher disability rating.  Consistent with Dingess, that letter also included notice of the process by which VA assigns disability ratings and effective dates for newly service-connected disabilities.  Subsequently, the Veteran's claim was adjudicated in the RO's August 2009 rating decision.  Thus, VA's duty to notify the Veteran in connection with his claim for a higher disability rating for bilateral homonymous hemianopia is satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, lay statements, employment records, VA treatment records, and social security records have been obtained and associated with the record.  VA examinations of the Veteran's eyes and vision were conducted in September 2009, November 2010, and May 2015.  Those examinations, along with the other evidence of record, are fully adequate for the purposes of determining the severity, symptoms, manifestations, and impairment resulting from the Veteran's homonymous hemianopia.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Higher Disability Rating for Bilateral Homonymous Hemianopia

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two disability ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged disability ratings may be assigned in any claim for a higher disability rating where the evidence shows distinct time periods in which different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Throughout the course of this appeal, the Veteran's bilateral homonymous hemianopia has been rated 50 percent disabling pursuant to the rating criteria under 38 C.F.R. § 4.79, DC 6080.

Visual impairment is rated on the basis of impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).

Under Diagnostic Code 6080, in relevant part, a 50 percent disability rating is assigned for concentric contraction of the visual field with a remaining field of 16 to 30 degrees bilaterally; or, visual acuity in each affected eye can be evaluated as 20/100.  A 70 percent rating is assigned for a remaining field of 6 to 15 degrees bilaterally; or, visual acuity in each affected eye can be evaluated as 20/200.  A 100 percent rating is assigned for concentric contraction of the visual field with a remaining field of 5 degrees bilaterally; or, visual acuity in each affected eye can be evaluated as 5/200.

When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, to determine the evaluation for visual impairment, the visual acuity and visual field defect (expressed as a level of visual acuity) are to be evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25 . 38 C.F.R. § 4.77(c).

During a June 2008 VA examination, the Veteran reported ongoing visual impairment that greatly impaired his ability to drive.  In that regard, he reported that he had a few "close calls" with other vehicles on the road.  He also reported difficulty reading.  He denied, however, having any pain symptoms in his eyes.

Visual acuity tests revealed 20/20 uncorrected vision in both eyes at distance and near.  Confrontation visual fields confirmed bilateral homonymous hemianopia that was more pronounced in the left eye and incomplete in the right eye.  The examiner noted that some peripheral vision remained in the right eye inferonasally and dense left homonymous hemianopia in the left eye.  Still specific findings as to the precise amount of the remaining visual field, expressed in degrees, were not provided by the examiner.  A pupillary examination revealed a subtle afferent pupillary defect in the left eye that was determined as being "very mild in nature."  Ocular motility and intraocular pressure were normal in both eyes.  A dilated funduscopic examination was normal.  Overall, the examiner noted that the Veteran has "great" visual dysfunction that impaired permanently his ability to drive and read.

The Veteran's eyes were re-examined in September 2009.  At that time, the Veteran denied having any noticeable changes in his vision or visual field.  He reported, however, that he was seeing animated characters moving from right to left across his visual field.  He also reported seeing a geometric design coming down over the left half of his visual field, most often while driving, looking at walls, or looking at things that are "big picture."

Again, the Veteran demonstrated 20/20 uncorrected vision in both eyes at both near and far distances.  Goldman visual field tests continued to reveal a left homonymous hemianopia marked by constriction in the inferonasal visual field in the left eye and mild constriction of the vertical meridian in the visual field of the right eye.  Once again, specific degree of remaining visual field was not reported.  Concerning the reported visual hallucinations, the examiner opined that they were likely due to Charles Bonnett syndrome, which was noted as being a phenomenon in patients with visual impairment.  The examiner opined that the Charles Bonnett syndrome likely impacted the Veteran's occupation to the extent that they occurred up to four times a day.  The examiner opined further that the decreased visual field in the left eye continued to impair the Veteran's ability to drive.

Ophthalmologic examinations performed during VA treatment in February and September of 2010 revealed no new changes in visual acuity or visual field.  Ongoing diagnoses of homonymous hemianopia and Charles Bonnett syndrome were rendered.

During a third VA examination of eyes, conducted in November 2010, the Veteran reported ongoing visual field loss and inability to drive.  He denied having any pain, flashing lights, floaters, discharge, redness, or other progression since his in-service injury in July 2006.  He reported that he was unemployed due to his inability to drive and inability to arrange for alternate transportation.  He also reported that he tripped over things and walked into objects and furniture.  He stated that he had difficulty reading due to difficulty keeping track of lines of text.

An examination of the eyes again revealed 20/20 uncorrected visual acuity in both eyes.  Confrontation visual fields revealed left homonymous hemianopia.  Goldman perimetry revealed right eye visual field superiorly to 40 degrees, temporally to 80 degrees, inferiorly to 70 degrees and nasally to 3 degrees.  Visual field in the left eye extended superiorly to 40 degrees, nasally to 53 degrees, inferiorly to 60 degrees, and temporally to 3 degrees.  In terms of functional capacity, the examiner opined that the Veteran was able to work in a home setting with limited visual tasks, but was otherwise unable to obtain employment because of his inability to drive.

The Veteran returned for VA treatment in April 2013 with complaints that his central vision was "interrupted" by a break in vision with both eyes open while wearing eyeglasses for distance vision.  On examination, the Veteran was diagnosed with glaucoma with increased cupping in the left eye; TBI with loss of left eye visual field; and, refractive error.  No opinion was given as to whether the glaucoma was related in any way to the Veteran's homonymous hemianopia or to his TBI.

A new VA examination of the Veteran's eyes was afforded in May 2015.  Again, the Veteran denied having any changes in his vision, but did report photophobia that required him to use his sunglasses intermittently.  The Veteran demonstrated uncorrected visual acuity that remained better than 20/40 in both eyes at both near and far distances.  The pupils were normal.  There was no evidence of anatomical loss, vision limited to light perception only, extreme poor vision, blindness, astigmatism, or diplopia.  Tonometry, slit lamp, and external eye examinations were also normal.  Contraction of the field of vision in the left eye was seen.  Nonetheless, the examiner concluded that the Veteran did not meet the criteria for legal blindness (visual field diameter of 20 degrees or less in the better eye).  In that regard, the examiner noted that there was complete loss of the visual field in both eyes to the left of the vertical midline; nonetheless, Goldman visual field tests revealed average concentric visual field contraction of 23.12 degrees in the right eye and 16.88 degrees in the left eye.  According to the examiner, the extent of vision loss shown on examination would indeed cause difficulty in navigating in daily activities and prevent driving.

The examiner confirmed left eye homonymous hemianopia, and also, recently diagnosed bilateral primary open angle glaucoma.  The examiner opined that the diagnosed glaucoma was likely age related and not attributable to the Veteran's TBI or hemianopia.  As rationale, the examiner observed that C/D ration was increased for both eyes and that Goldman visual field testing revealed superior visual field loss in the left eye, which were consistent with glaucomatous visual field loss.

Throughout the course of the appeal period, the Veteran has demonstrated visual impairment that consists entirely of visual field loss in both eyes.  In that regard, there is no evidence in the record of any loss of visual acuity, loss of muscle function, or diplopia in either eye.  The Veteran has consistently denied having any symptoms of pain and repeated objective examination and testing has not revealed any abnormalities of the pupils or retina.

Although the Veteran has subjectively reported loss of visual field over the course of the appeal period, and indeed, VA examinations conducted in June 2008 and September 2009 indicated objectively loss of visual field, specific findings as to the degree of remaining visual field are not expressed in the record until the November 2010 and May 2015 VA examinations.  Nonetheless, the record shows that the Veteran has continuously denied noticing any changes in his vision.  In view of the same, the examinations conducted in November 2010 and May 2015 would appear to reflect accurately the extent of the Veteran's visual impairment over the course of the appeal period.

The November 2010 and May 2015 examinations revealed visual fields in the right eye that were to 40 degrees superiorly, 80 degrees temporally, inferiorly to 70 degrees, 3 degrees nasally, and 23.12 degrees concentrically.  In the left eye, visual field was reduced to 40 degrees superiorly, 53 degrees nasally, 60 degrees inferiorly, 3 degrees nasally, and 16.88 degrees concentrically.  As also noted in the May 2015 VA examination, the Veteran has had complete loss of visual field in both eyes to the left of the vertical midline.

Pursuant to the criteria under DC 6080, the extent of concentric visual field loss demonstrated bilaterally meets the criteria for a 50 percent disability rating.  Although, as noted, complete loss of the visual field to the left of vertical midline was seen bilaterally, DC 6080 does not provide for the assignment of a disability rating higher than 50 percent based upon loss of half of the visual field, whether unilateral or bilateral, and regardless of whether such loss is of the temporal half, nasal half, inferior half, or superior half.

The Board has also considered potential application of the provisions under 38 C.F.R. § 3.321, which govern the assignment of extra-schedular disability ratings.  According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) identified a three-step inquiry for determining whether an extra-schedular disability rating is warranted.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong under Thun, the evidence in this case simply does not show such an exceptional disability picture that renders inadequate the available schedular rating.  In that regard, there is no indication in the record that the Veteran's homonymous hemianopia has necessitated frequent in-patient treatment or surgery.  Although that condition has resulted in some impairment of ordinary activities and occupational duties in that the Veteran has been unable to drive himself and has caused him to bump into and trip over objects, such impairment is contemplated by the applicable rating criteria.  Although, as discussed, higher disability ratings up to 100 percent are contemplated under the rating criteria, such criteria are not met in this case.  In view of the same, it cannot be said that the assigned schedular rating for the Veteran's disability is inadequate.  Based on the foregoing, the Board finds that the requirements for consideration of an extra-schedular disability rating are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has considered also whether further "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the 50 percent disability rating that has been in effect.  As such, there is no basis for staged disability ratings in this case.

Subject to the above, the Board notes that a TDIU claim is inferred in the record when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation.  In such instances, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence shows that the Veteran's vision impairment has impacted his ability to drive himself, and hence, has impacted his ability to secure and follow a substantially gainful occupation.  Nonetheless, the evidence through a September 2009 VA mental health examination reflects that the Veteran was able to continue full-time employment through that period.  Even to the extent that the Veteran reported during the September 2009 examination that he had left his full-time job, he reported that he was continuing undergraduate coursework and was seeking part-time employment.  Indeed, an October 2009 VA treatment record reflects that the Veteran subsequently obtained a part-time sales job while he continued his coursework.  An August 2015 rating decision awarded TDIU for the Veteran, effective from January 1, 2010, based on determined individual unemployability that resulted from the Veteran's visual field loss.  In view of the Veteran's reported employment activity prior to January 1, 2010, the evidence does not support the assignment of a TDIU during that time period.

In sum, the Veteran is not entitled to an initial disability rating in excess of 50 percent for bilateral homonymous hemianopia.  To that extent, this appeal is denied.





ORDER

An initial disability rating in excess of 50 percent for bilateral homonymous hemianopia, to include blurry vision, is denied.


REMAND

In relation to the issues concerning the Veteran's entitlement to higher disability ratings for residuals of a TBI, the Veteran reported during VA treatment for his TBI in October 2008 that he was having severe hearing impairment which he believed as attributable to his in-service TBI.  Records for subsequent VA treatment received by the Veteran through April 2015 do not indicate any further audiological evaluation of the reported hearing loss, nor do they contain any opinion as to whether the reported hearing loss was a manifestation associated with the Veteran's TBI or manifestations of a separately diagnosed hearing related disability.  Although the Veteran underwent multiple VA mental health and TBI examinations in September 2009, November 2010, and May 2015, none of those examinations included an audiological examination of the Veteran's hearing loss or offered any opinion as to whether any hearing loss was attributable to the Veteran's TBI.  Although addendum opinions were obtained from VA examiners in March and July of 2011 those opinions also did not address the Veteran's hearing loss complaints.

In view of the above, the Veteran should be arranged to undergo a VA audiological examination to determine whether the Veteran has any hearing loss and/or tinnitus, and if so, whether such conditions are attributable to the Veteran's TBI.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his TBI residuals since May 2015.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to an initial disability rating in excess of 10 percent for residuals of a TBI, prior to October 23, 2008, and to a disability rating in excess of 40 percent from October 23, 2008.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his claimed hearing loss to determine whether it is associated with his TBI.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his TBI since May 2015.
 
2.  Obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Schedule the Veteran for an audiological examination to determine the etiology and severity of any hearing loss and tinnitus.  The Veteran's VA claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  In reviewing the claims file, the examiner should note hearing loss reported by the Veteran during VA treatment in October 2008.

The examiner should perform all necessary tests and provide the following opinions:

	(a) does the Veteran have hearing loss and/or tinnitus?

	(b) is it at least as likely as not (a 50 percent or better 	probability) that the Veteran's hearing loss and/or 	tinnitus are related to (or manifesations of) the 
      Veteran's service-connected TBI?

	(c) does the Veteran's hearing loss and/or tinnitus 	impact the Veteran's normal activities and/or 	occupational functioning?  If so, how and to what 	degree?

Any and all opinions rendered must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.
 
4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issues of the Veteran's entitlement to an initial disability rating in excess of 10 percent for residuals of a TBI, prior to October 23, 2008, and to a disability rating in excess of 40 percent from October 23, 2008, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



